Exhibit 10.8

 

[g125961la01i001.jpg]

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

April 30, 2009

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:              (401) 421-2800

Facsimile No.:                      (401) 457-3533

 

Re:                             Additional Issuer Warrant Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Textron Inc. (the “Company”) to
JPMorgan Chase Bank, National Association, London Branch (“Bank”), represented
by J.P. Morgan Securities Inc. (“Agent”) as its agent, on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                       This Confirmation evidences a complete
and binding agreement between Bank and the Company as to the terms of the
Transaction to which this Confirmation relates. This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Bank and the Company had
executed an agreement in such form (but without any Schedule except for the
election of United States dollars as the Termination Currency) on the Trade
Date. In the event of any inconsistency between provisions of that Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

 

2.                                       The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

April 30, 2009

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

 

 

 

Warrant Style:

 

European

 

 

 

Buyer:

 

Bank

 

 

 

Seller:

 

The Company

 

 

 

Shares:

 

The common stock of Company, par value USD 0.125 per Share (Exchange symbol
“TXT”)

 

 

 

Number of Warrants:

 

2,285,715, subject to adjustments provided herein.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, as provided in Schedule A to this Confirmation, subject
to adjustment pursuant to the provisos to “Expiration Date(s)”.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Number of Shares:

 

The product of the Number of Warrants and the Warrant Entitlement

 

 

 

Strike Price:

 

USD 15.75

 

 

 

Premium:

 

USD 5,150,400

 

 

 

Premium Payment Date:

 

May 5, 2009

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares.

 

 

 

Exercise and Valuation:

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Date(s):

 

Each Exchange Business Day during the period from and including the First
Expiration Date to and including the 45th Exchange Business Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date
(including the First Expiration Date), the Calculation Agent shall make
adjustments, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate an Exchange Business Day or a number of Exchange Business
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date; and provided
further that if such Expiration Date has not occurred pursuant to this clause as
of the eighth Exchange Business Day following the last scheduled Expiration Date
under the Transaction, the Calculation Agent shall have the right to declare
such Exchange Business Day to be the final Expiration Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Exchange Business Day or on any
subsequent Exchange Business Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

 

 

First Expiration Date:

 

August 1, 2013, subject to Market Disruption Event below.

 

 

 

Automatic Exercise:

 

Applicable; and means that a number of Warrants for each Expiration Date

 

2

--------------------------------------------------------------------------------


 

 

 

equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised.

 

 

 

Market Disruption Event:

 

Section 4.3(a)(ii) is hereby amended by adding after the words “or Share Basket
Transaction” in the first line thereof a phrase “a failure by the Exchange or
Related Exchange to open for trading during its regular trading session or” and
replacing the phrase “during the one-half hour period that ends at the relevant
Valuation Time” with the phrase “at any time during the regular trading session
on the Exchange or any Related Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”.

 

 

 

Valuation applicable to each Warrant:

 

 

 

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date. Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date.

 

 

 

Settlement Terms applicable to the Transaction:

 

 

 

 

 

Method of Settlement:

 

Net Share Settlement; provided that Cash Settlement shall apply if Company
validly elects Cash Settlement pursuant to the provisions of “Cash Settlement
Election” below.

 

Company agrees that (i) it will elect Cash Settlement in respect of the
Transaction only if it also validly elects cash settlement in respect of the
transaction governed by the Issuer Warrant Transaction Confirmation dated
April 29, 2009 between Bank and Company (the “Initial Warrant Confirmation” and
such transaction, the “Initial Warrant Transaction”), and (ii) it will elect
cash settlement in respect of the Initial Warrant Transaction only if it also
validly elects Cash Settlement in respect of the Transaction. If Cash Settlement
is not validly elected for either the Transaction or the Initial Warrant
Transaction pursuant to the provisions of “Cash Settlement” below or the
provisions of the Initial Warrant Confirmation, respectively, then
notwithstanding anything to the contrary in the Confirmation or the Initial
Warrant Confirmation (A) Net Share Settlement shall apply in respect of the
Transaction and (B) “Net Share Settlement” (as defined in the Initial Warrant
Confirmation) shall apply in respect of the Initial Warrant Transaction.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Bank, the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
hereto free of payment through the Clearance System.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement Date
rounded down to the nearest whole number, plus cash in lieu of any fractional
Shares (based on such Settlement Price).

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

 

 

 

Strike Price Differential:

 

(a)  If the Settlement Price for any Valuation Date is greater than the Strike

 

3

--------------------------------------------------------------------------------


 

 

 

Price, an amount equal to the excess of such Settlement Price over the Strike
Price; or

 

 

 

 

 

(b)  If such Settlement Price is less than or equal to the Strike Price, zero.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price for such
Valuation Date as displayed under the heading “Bloomberg VWAP” on Bloomberg
page TXT.N <equity> AQR (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Valuation Date or if such
price is unavailable, the market value of one Share on such Valuation Date, as
determined by the Calculation Agent in its reasonable discretion (in each case,
without regard to pre-open or after hours trading outside of any regular trading
session for such Valuation Date). Notwithstanding anything to the contrary in
the Equity Definitions, if there is a Market Disruption Event on any Valuation
Date, then the Calculation Agent shall determine the Settlement Price for such
Valuation Date on the basis of its good faith estimate of the market value for
the relevant Shares on such Valuation Date.

 

 

 

Settlement Date:

 

For any Exercise Date, the date defined as such in Section 6.2 of the Equity
Definitions, subject to Section 9(o)(i) hereof.

 

 

 

Cash Settlement Election:

 

Subject to the provisions of “Method of Settlement” above, with respect to all
Warrants to be exercised on the Expiration Dates, the Company can elect Cash
Settlement by delivering a written notice to Bank (the “Cash Settlement Notice”)
on or prior to the fifth (5th) scheduled Exchange Business Day immediately
preceding the First Expiration Date, which Cash Settlement Notice shall contain:

 

 

 

 

 

(i)  a representation that (x) on the date of such Cash Settlement Notice,
neither the Company nor any of its affiliates is in possession of any material
non-public information with respect to the Company or its Shares, (y) the
Company is electing Cash Settlement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and (z) the Company has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction;

 

 

 

 

 

(ii)  a representation that the Company is not electing Cash Settlement to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares);

 

 

 

 

 

(iii)  an acknowledgment by the Company that (A) any transaction by Bank
following the Company’s election of Cash Settlement shall be made at Bank’s sole
discretion and for Bank’s own account and (B) the Company does not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price to effect such transactions, including, without limitation, the price paid
or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately;

 

 

 

 

 

(iv)  an agreement by the Company that, during the period commencing on the date
of such Cash Settlement Notice and ending on the second Exchange Business Day
following the last Settlement Date hereunder, without the prior written consent
of Bank, the Company shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument), purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any

 

4

--------------------------------------------------------------------------------


 

 

 

Shares or any security convertible into or exchangeable for the Shares in the
public markets; and

 

 

 

 

 

(v) a representation that the assets of Company at their fair valuation exceed
the liabilities of Company, including contingent liabilities; the capital of
Company is adequate to conduct the business of Company; and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, on each Settlement Date, the Company shall
deliver to Bank (to an account specified by Bank) the Net Share Settlement
Amount for such Settlement Date.

 

 

 

 

 

In addition to any other requirements set forth herein, the Company agrees that
it shall not have the right to elect Cash Settlement if Bank notifies the
Company that, in the reasonable judgment of Bank the election of Cash Settlement
or any purchases of Shares that Bank (or its affiliates) might make in
connection therewith based upon the advice of counsel and as a result of events
occurring after the Trade Date, would raise material risks under applicable
securities laws.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

3.Additional Terms applicable to the Transaction:

 

Adjustments applicable to the Warrants:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may adjust the
Strike Price, the Number of Warrants, the Daily Number of Warrants and the
Warrant Entitlement. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(j) of this Confirmation and not by Section 9.1(c) of the Equity
Definitions.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

 

 

Consequence of Merger Events

 

 

 

 

 

(a) Share-for-Share:

 

Alternative Obligation; provided that the Calculation Agent will determine if
the Merger Event affects the theoretical value of the Transaction and if so Bank
in its sole discretion may elect to make adjustments to any of the Strike Price,
the Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement
and any other term necessary to reflect the characteristics (including
volatility, dividend practice, borrow cost and liquidity) of the New Shares.
Notwithstanding the foregoing, Cancellation and Payment shall apply in the event
the New Shares are not publicly traded on a United States national securities
exchange or quoted on The NASDAQ Global Select Market or The

 

5

--------------------------------------------------------------------------------


 

 

 

NASDAQ Global Market (or their respective successors).

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment

 

 

 

(c) Share-for-Combined:

 

Cancellation and Payment; provided that on or prior to the Merger Date the Bank
may elect, in its sole discretion, to apply the consequence specified opposite
“Share for Share” to that portion of the consideration that consists of New
Shares (as determined by the Calculation Agent) and the consequence specified
opposite “Share for-Other” to that portion of the consideration that consists of
Other Consideration (as determined by the Calculation Agent).

 

 

 

In the event of any “Tender Offers” (as defined in the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions”)), the following consequences,
each as defined in the 2002 Definitions and including any relevant cross
references, shall apply to such Tender Offers:

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

 

(c) Share-for-Combined:

 

Modified Calculation Agent Adjustment (as defined in the 2002 Definitions and
including any relevant cross references)

 

 

 

Nationalization or Insolvency:

 

Cancellation and Payment

 

 

 

4.               Calculation Agent:

 

Bank; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder and a prior written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation. For the
avoidance of doubt, nothing in this provision will require Bank to provide its
proprietary models to Company.

 

5.               Account Details:

 

(a)                                  Account for payments to Company:

 

JPMorgan Chase

New York, NY

Fed Wire:  021000021

Swift / BIC:  CHASUS33

CHIP No:  0002

CHIP UID:  280099

Account name:  Textron Inc.

Account No:  9101013655

 

Account for delivery of Shares from Company:

 

To be provided by Company

 

6

--------------------------------------------------------------------------------


 

(b)                                 Account for payments to Bank:

 


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, NEW YORK


ABA:  021 000 021


FAVOUR: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION — LONDON


A/C:  0010962009 CHASUS33


 


ACCOUNT FOR DELIVERY OF SHARES TO BANK:


 


DTC 0060


 

6.               Offices:

 

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

The Office of Bank for the Transaction is:  London

 

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

7.               Notices: For purposes of this Confirmation:

 

(a)                                  Address for notices or communications to
Company:

 

Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:              (401) 421-2800

Facsimile No.:                      (401) 457-3533

 

Address for notices or communications to Bank:

 

JPMorgan Chase Bank, National Association

277 Park Avenue, 11th Floor

New York, NY  10172

Attention: Mariusz Kwasnik

Title:  Operations Analyst

EDG Corporate Marketing

Telephone No:  (212) 623-7223

Facsimile No:   (212) 622-8534

 

8.                                       Representations and Warranties of the
Company

 

The representations and warranties made by the Company pursuant to the
Underwriting Agreement (the “Underwriting Agreement”), dated as of April 29,
2009, between Company and J.P. Morgan Securities Inc. and Goldman, Sachs & Co.,
as representatives of the underwriters party thereto (the “Underwriters”) on the
“Option Closing Date” (as defined in the Underwriting Agreement), are true and
correct and are hereby deemed to be repeated to Bank as if set forth herein. The
Company hereby further represents and warrants to Bank that:

 

(a)                                  Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has

 

7

--------------------------------------------------------------------------------


 

been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (whether considered in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

(b)           Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or (to the extent such
agreement is material to Company and its subsidiaries taken as a whole) any of
its subsidiaries is a party or by which Company or (to such extent) any of its
subsidiaries is bound or to which Company or (to such extent) any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)           The Shares initially issuable upon exercise of the Warrant by the
net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company.  The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

(e)           The Company is an “eligible contract participant” (as such term is
defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

(f)            The Company and each of its affiliates is not, on the date
hereof, in possession of any material non-public information with respect to
Company.

 

(g)           The Company is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act.

 

(h)           The assets used by the Company for its obligations under the
Transaction (1) are not assets of any “plan” (as such term is defined in
Section 4975 of the Internal Revenue Code (the “Code”)) subject to Section 4975
of the Code or any “employee benefit plan” (as such term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) subject to Title I of ERISA, and (2) do not constitute “plan assets”
within the meaning of Department of Labor Regulation 2510.3-101, 29 CFR
Section 2510-3-101.

 

(i)            There is no law, rule, regulation or regulatory order
(collectively, “Adverse Laws”) that, as a result of the ownership or control
(whether direct, beneficial, constructive or otherwise) of Shares by  JPMorgan
Chase & Co. (“Bank Parent”) or any person controlled directly or indirectly by
Bank Parent, would give rise to reporting or registration obligations or a
requirement to obtain prior approval from any person or entity on  Bank Parent
or any such controlled person or would result in a not insignificant adverse
effect on Bank Parent or any such controlled person, other than any Adverse Law
that applies to the ownership of equity positions generally without regard to
the nature of the issuer’s business (such as Sections 13 and 16 of the Exchange
Act) or any Adverse Law that applies solely as a result of the business,
identity, place of business or jurisdiction of

 

8

--------------------------------------------------------------------------------


 

organization of the holder of the common stock (such as the Bank Holding Company
Act of 1956, as amended).

 

(j)                                     Other than Textron Business
Credit, Inc., which is a “Rhode Island financial institution,” and Textron
Financial Corporation, which is a “Rhode Island bank holding company” but is not
a bank holding company under the Bank Holding Company Act of 1956, as amended,
Company is not and does not control, directly or indirectly, a bank or bank
holding company or other financial institution regulated under federal or state
banking law.

 

9.                                       Other Provisions:

 

(a)                                  Opinions. The Company shall deliver an
opinion of counsel (including an in-house lawyer of the Company), dated as of
the Trade Date, to Bank with respect to the matters set forth in Sections
8(a) through (d) of this Confirmation.

 

(b)                                 No Reliance, etc. Each party represents that
(i) it is entering into the Transaction evidenced hereby as principal (and not
as agent or in any other capacity); (ii) neither the other party or parties nor
any of its or their agents are acting as a fiduciary for it; (iii) it is not
relying upon any representations except those expressly set forth in the
Agreement or this Confirmation; (iv) it has not relied on the other party or
parties for any legal, regulatory, tax, business, investment, financial, and
accounting advice, and it has made its own investment, hedging, and trading
decisions based upon its own judgment and not upon any view expressed by the
other party or parties or any of its or their agents; and (v) it is entering
into the Transaction with a full understanding of the terms, conditions and
risks thereof and it is capable of and willing to assume those risks.

 

(c)                                  Repurchase Notices. The Company shall, on
any day on which the Company effects any repurchase of Shares, promptly give
Bank a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the quotient of (i) the sum of (A) the Number of
Shares for the Transaction and (B) the aggregate number of Shares underlying any
other warrants purchased by Bank from Company, if any, divided by (ii) the
number of the Company’s outstanding Shares (such quotient expressed as a
percentage, the “Warrant Equity Percentage”) would be (x) greater than 9.0% or
(y) 0.5% greater than the Warrant Equity Percentage included in the immediately
preceding Repurchase Notice. The Company agrees to indemnify and hold harmless
Bank and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Bank’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person actually may become subject to, as
a result of the Company’s failure to provide Bank with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify the Company in writing, and the Company, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened

 

9

--------------------------------------------------------------------------------


 

proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(d)                                 Regulation M. The Company is not, on the
Trade Date or any Exercise Date, and will not be, on any day during the period
commencing on such Exercise Date and ending on the second Exchange Business Day
following the last Settlement Date with respect to such Exercise Date, engaged
in a distribution, as such term is used in Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of any securities of the
Company.  The Company shall not, until the second Exchange Business Day
immediately following the Trade Date, engage in any such distribution.

 

(e)                                  No Manipulation. The Company is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).

 

(f)                                    Board Authorization. The Company
represents that it is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction and in its public
disclosure. The Company further represents that there is no internal policy,
whether written or oral, of the Company that would prohibit the Company from
entering into any aspect of the Transaction, including, but not limited to, the
issuances of Shares to be made pursuant hereto.

 

(g)                                 Transfer or Assignment. The Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Bank. Bank may transfer or assign all or any portion of
its rights or obligations under the Transaction without consent of the Company
to any third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of Bank
at the time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc.
or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute agency rating mutually agreed by Company and
Bank. If, however, in Bank’s sole discretion, Bank is unable to effect a
transfer or assignment on pricing terms reasonably acceptable to Bank and within
a time period reasonably acceptable to Bank of a sufficient number of Warrants
to reduce (i) Bank Group’s “beneficial ownership” (within the meaning of
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
to equal to or less than 7.5%, (ii) the Warrant Equity Percentage to equal to or
less than 14.5%, and (iii) the Share Amount to equal to or less than the
Post-Effective Limit (if any applies), Bank may designate any Exchange Business
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that (i) Bank Group’s “beneficial ownership”
following such partial termination will be equal to or less than 7.5%, (ii) the
Warrant Equity Percentage following such partial termination will be equal to or
less than 14.5%, and (iii) the Share Amount following such partial termination
will be equal to or less than such Post-Effective Limit. In the event that Bank
so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) the Company shall be

 

10

--------------------------------------------------------------------------------


 

the sole Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provision of paragraph 9(n) shall apply to any amount that is payable
by the Company to Bank pursuant to this sentence). Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Bank to
purchase, sell, receive or deliver any Shares or other securities to or from the
Company, Bank may designate any of its affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Bank’s
obligations in respect of the Transaction and any such designee may assume such
obligations. Bank shall be discharged of its obligations to the Company to the
extent of any such performance.  “Bank Group” means Bank and each business unit
of its affiliates subject to aggregation with Bank under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder.  The “Share
Amount” as of any day is the number of Shares that Bank and any person whose
ownership position would be aggregated with that of Bank (Bank or any such
person, a “Bank Person”) under any law, rule, regulation or regulatory order
that for any reason becomes applicable to ownership of Shares after the Trade
Date (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership of under the Applicable Laws, as determined by Bank in its reasonable
discretion. The “Post-Effective Limit” means (x) the minimum number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Bank Person, or would result in an adverse effect on a Bank Person, under the
Applicable Laws, as determined by Bank in its reasonable discretion, minus
(y) 1% of the number of Shares outstanding.  If at any time Bank determines, in
its reasonable opinion based upon advice of counsel, that as a result of
Company’s direct or indirect interest in, or direct or indirect control of,
either Textron Business Credit, Inc. or Textron Financial Corporation, any state
or federal laws are or have become applicable to Bank’s ownership of Shares,
then the Post-Effective Limit and the Share Amount shall be determined as set
forth above in the definitions of those terms, irrespective of whether or not
such laws have been applicable to ownership of Shares on or prior to the Trade
Date.

 

(h)                                 Damages. Neither party shall be liable under
Section 6.10 of the Equity Definitions for special, indirect or consequential
damages, even if informed of the possibility thereof, except as specifically set
forth otherwise herein.

 

(i)                                     Early Unwind. In the event the sale of
“Option Securities” (as defined in the Underwriting Agreement) is not
consummated with the Underwriters for any reason or the Company fails to deliver
to Bank opinions of counsel as required pursuant to Section 9(a) by the close of
business in New York on May 5, 2009 (or such later date as agreed upon by the
parties, May 5, 2009 or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Bank and the Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, other than to the extent the Early Unwind Date
occurred as a result of the breach of the Underwriting Agreement by the
Underwriters, the Company shall reimburse Bank, in cash or Shares, for any costs
or expenses (including market losses) relating to the unwinding of its or its
affiliate’s hedging activities in connection with the Transaction (including any
loss or cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Bank in its sole good faith discretion.
Bank shall notify the Company of such amount and the Company shall pay such
amount in immediately available funds or deliver Shares on the Early Unwind
Date. Bank and the Company represent and acknowledge to the other that, subject
to the proviso included in this paragraph, upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(j)                                     Dividends. If at any time during the
period from but excluding the Trade Date, to and including the final Expiration
Date, an ex-dividend date for a cash dividend occurs with respect to the Shares

 

11

--------------------------------------------------------------------------------


 

(an “Ex-Dividend Date”), and that dividend is greater than the Regular Dividend
on a per Share basis then the Calculation Agent shall adjust the Strike Price,
the Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement
to preserve the fair value of the Warrants to Bank after taking into account
such dividend. “Regular Dividend” shall mean USD 0.02 per Share per quarter.

 

(k)                                  Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities Inc. (“JPMSI”), an affiliate of
JPMorgan Chase Bank, National Association, has acted solely as agent and not as
principal with respect to this Transaction and (ii) JPMSI has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

(l)                                     Additional Provisions.

 

(i)                                     The first paragraph of Section 9.1(c) of
the Equity Definitions is hereby amended to read as follows: “(c) If
“Calculation Agent Adjustment” is specified as the method of adjustment in the
Confirmation of a Share Option Transaction, then following the declaration by
the Issuer of the terms of any Potential Adjustment Event, the Calculation Agent
will determine whether such Potential Adjustment Event has a material effect on
the theoretical value of the relevant Shares or Warrants and, if so, will
(i) make appropriate adjustment(s), if any, to any one or more of:’ and, the
sentence immediately preceding Section 9.1(c)(ii) is hereby amended by deleting
the words “diluting or concentrative”.

 

(ii)           Section 9.1(e)(vi) of the Equity Definitions is hereby amended by
deleting the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

 

(iii)          Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the Agreement with respect to that Issuer.”

 

(iv)          Notwithstanding Section 9.7 of the Equity Definitions, everything
in the first paragraph of Section 9.7(b) of the Equity Definitions after the
words “Calculation Agent” in the third line through the remainder of such
Section 9.7 shall be deleted and replaced with the following:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Option Value Event.”

 

(v)                                 Notwithstanding anything to the contrary in
this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction or any portion of the Transaction, (1) Bank shall
have the right to designate such event as an Additional Termination Event and
designate an Early Termination Date pursuant to Section 6(b) of the Agreement,
and (2) the Company shall be deemed the sole Affected Party and the Transaction
or such portion of the Transaction shall be deemed the sole Affected
Transaction:

 

12

--------------------------------------------------------------------------------


 

(A)                              A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act other than the Company, any of its
subsidiaries or its or their employee benefit plans, files a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the direct or indirect ultimate “beneficial owner”, as defined
in Rule 13d-3 under the Exchange Act, of the common equity of the Company
representing more than 50% of the voting power of such common equity.

 

(B)           Consummation of (A) any recapitalization, reclassification or
change of the Shares (other than changes resulting from a subdivision or
combination) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (B) any
share exchange, consolidation or merger of the Company pursuant to which the
Shares will be converted into cash, securities or other property or any
conveyance, transfer, sale, lease or other disposition in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
the Company and its subsidiaries, taken as a whole, to any person other than one
of its subsidiaries; provided, however, that a transaction where the holders of
more than 50% of all classes of common equity of the Company immediately prior
to such transaction own, directly or indirectly, more than 50% of all classes of
common equity of the continuing or surviving corporation or transferee
immediately after such event shall not be an Additional Termination Event;

 

(C)           If (I) the directors who were members of Company’s board of
directors on the Trade Date or (II) the directors who become members of
Company’s board of directors subsequent to that date and whose election,
appointment or nomination for election by Company stockholders is duly approved
by a majority of the continuing directors on Company’s board of directors at the
time of such approval, either by a specific vote or by approval of the proxy
statement issued by Company on behalf of its entire board of directors in which
such individual is named as nominee for director, cease to constitute at least a
majority of Company’s board of directors.

 

(D)          The Company defaults on any indebtedness with an original aggregate
principal amount of at least USD 125 million and such default results in any
principal and interest on such indebtedness becoming, or becoming capable at
such time of being declared, immediately due and payable.

 

(E)           At any time during the period from and including the Trade Date,
to and including the final Expiration Date, the Shares cease to be listed or
quoted on the Exchange for any reason (other than a Merger Event as a result of
which the shares of common stock underlying the Warrants are listed or quoted on
the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global
Select Market (or their respective successors) (each, a “Successor Exchange”))
and are not immediately re-listed or quoted as of the date of such de-listing on
a Successor Exchange.

 

(F)           On or after the Trade Date, a Change in Law (as defined in the
2002 Equity Derivatives Definitions as published by ISDA (the “2002
Definitions”), with any reference in such definition to “Shares” being replaced
with references to “Hedge Position(s)” and without regard to clause (Y) of such
definition) shall have occurred.

 

Notwithstanding the forgoing, a transaction set forth in clauses (A) or
(B) above will not constitute an Additional Termination Event if at least 90% of
the consideration, excluding cash payments for fractional shares, in such
transaction or transactions consists

 

13

--------------------------------------------------------------------------------


 

of shares of common stock listed on a national securities exchange, including
the New York Stock Exchange, which will be so listed when issued or exchanged in
connection with such transaction or transactions.

 

For the avoidance of doubt, in determining the Close-out Amount pursuant to
Section 6(e) of the Agreement, the Determining Party shall act in good faith and
a commercially reasonable manner, and, upon request, the Determining Party shall
provide to the other party a statement showing in reasonable detail, such
calculations (including any quotations, market data or information from internal
sources used in making such calculation); provided that the Determining Party
shall not be obligated to disclose any proprietary model used for such
calculation.

 

(m)                               No Collateral or Setoff. Notwithstanding any
provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of the Company hereunder are not secured by any
collateral. Each party waives any and all rights it may have to set-off delivery
or payment obligations it owes to the other party under the Transaction against
any delivery or payment obligations owed to it by the other party, whether
arising under the Agreement, under any other agreement between the parties
hereto, by operation of law or otherwise. Notwithstanding anything to the
contrary in the Equity Definitions, Bank shall have no obligation hereunder or
under the Agreement to make any delivery or payment to the Company.

 

(n)                                 Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events. If, in respect of the
Transaction, an amount is payable by the Company to Bank, (i) pursuant to
Section 9.7 of the Equity Definitions or Section 12.3 of the 2002 Definitions
(except in the event of a Nationalization, Insolvency, Tender Offer or Merger
Event, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash) or (ii) pursuant to Sections 6(d) and 6(e) of the
Agreement (except in the event of an Event of Default in which the Company is
the Defaulting Party or a Termination Event in which the Company is the Affected
Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement in each case that resulted from an event or events outside
the Company’s control) (a “Payment Obligation”), the Company may, in its sole
discretion, satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) and shall give irrevocable telephonic notice to
Bank, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Tender Offer Date, the
date of the occurrence of the Nationalization or Insolvency, or Early
Termination Date, as applicable; provided that if the Company does not validly
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Bank shall have the right to require the Company to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding the Company’s
election to the contrary.

 

Share Termination Alternative:

 

Applicable and means that the Company shall deliver to Bank the Share
Termination Delivery Property on the date (the “Share Termination Payment Date”)
when the Payment Obligation would otherwise be due, subject to paragraph
(p)(i) below, in satisfaction, subject to paragraph (p)(ii) below, of the
Payment Obligation in the manner reasonably requested by Bank free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

14

--------------------------------------------------------------------------------


 

Share Termination Unit Price:

 

The value to Bank of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the Company at the time of notification of the Payment Obligation. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (p)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in paragraph (p)(ii) below, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, the
Tender Offer Date, the date of the occurrence of the Nationalization or
Insolvency, or Early Termination Date, as applicable.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event or Event of Default, one Share or, in the
case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 6.6,
6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

(o)                                 Registration/Private Placement Procedures.
If, in the reasonable opinion of Bank based upon advice of counsel, following
any delivery of Shares or Share Termination Delivery Property to Bank hereunder,
such Shares or Share Termination Delivery Property would be in the hands of Bank
subject to any applicable restrictions with respect to any registration or
qualification requirement or prospectus delivery requirement for such Shares or
Share Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such

 

15

--------------------------------------------------------------------------------


 

Shares or Share Termination Delivery Property, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) below at the election of the Company, unless waived by Bank.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, the Company shall elect,
prior to the first Settlement Date for the First Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Daily Number of Warrants and the procedures in clause
(i) or clause (ii) below shall apply for all such delivered Restricted Shares on
an aggregate basis commencing after the final Settlement Date for such Daily
Number of Warrants. The Calculation Agent shall make reasonable adjustments to
settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

 

(i)                                     If the Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by the Company shall be effected pursuant to
customary private placement procedures with respect to such Restricted Shares of
similar size in form and substance reasonably acceptable to Bank; provided that
the Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by the Company to Bank (or any affiliate designated by Bank) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Bank (or any such
affiliate of Bank). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Restricted Shares by Bank),
opinions and certificates, and such other documentation as is customary for
private placement agreements with respect to companies of comparable size,
maturity and line of business, all reasonably acceptable to Bank. In the case of
a Private Placement Settlement, Bank shall determine the appropriate discount to
the Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (o) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the amount of such Restricted Shares to be delivered to Bank hereunder; provided
that in no event such number shall be greater than 1.8 times the Number of
Shares (the “Maximum Amount”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Bank to the Company, of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (o) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)                                  If the Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then the
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Bank, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements with respect to companies of comparable size, maturity and line of
business, all reasonably acceptable to Bank. If Bank, in its sole reasonable
discretion,

 

16

--------------------------------------------------------------------------------


 

is not satisfied with such procedures and documentation Private Placement
Settlement shall apply. If Bank is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) any Settlement Date in the case of an exercise
of Warrants prior to the First Expiration Date pursuant to Section 2 above,
(y) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to paragraph (o) above or (z) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Bank
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities Act
and (iii) the date upon which all Restricted Shares may be sold or transferred
by a non-affiliate pursuant to Rule 144 (or any similar provision then in force)
or Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, the Company shall transfer to Bank by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If the Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall the
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

(iii)          Without limiting the generality of the foregoing, the Company
agrees that any Restricted Shares delivered to Bank, as purchaser of such
Restricted Shares, (i) may be transferred by and among Bank and its affiliates
and the Company shall effect such transfer without any further action by Bank
and (ii) after the period of 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to the Company) has elapsed after any Settlement Date for
such Restricted Shares, the Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Bank
(or such affiliate of Bank) to the Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

 

If (x) the Company shall fail to effectuate the Private Placement Settlement as
set forth in clause (i) or (y) the Company shall fail to effectuate the
Registration Settlement as set forth in clause (ii) and the Company shall fail
to effectuate the Private Placement Settlement following its failure to
effectuate the Registration Settlement, then either the failure set forth in
clause (x) or the failure set forth in clause (y) shall constitute an Event of
Default with respect to which the Company shall be the Defaulting Party.

 

(p)                                 Limit on Beneficial Ownership.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
Bank may not exercise any Warrant hereunder, have the “right to acquire” (within
the meaning of NYSE Rule 312.04(g)) Shares upon exercise of any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not

 

17

--------------------------------------------------------------------------------


 

apply with respect to any Warrant hereunder if, upon receipt of such Shares,
(i) the Share Amount would exceed the Post-Effective Limit, or (ii) the
“beneficial ownership” (within the meaning of Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder) of Shares by Bank Group would
be equal to or greater than the lesser of (A) 4.5% of the then outstanding
Shares and (B) 12,013,276 Shares (the “Threshold Number of Shares”).  Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery, (i) the Share Amount would exceed
the Post-Effective Limit, or (ii) Bank Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares.  If any delivery
owed to Bank hereunder is not made, in whole or in part, as a result of this
provision, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Bank gives
notice to the Company that such delivery would not result in (i) the Share
Amount exceeding the Post-Effective Limit, or (ii) Bank Group directly or
indirectly beneficially owning in excess of the Threshold Number of Shares.

 

(q)                                 Share Deliveries. The Company acknowledges
and agrees that, to the extent the holder of this Warrant is not then an
affiliate and has not been an affiliate for 90 days (it being understood that
Bank will not be considered an affiliate under this paragraph solely by reason
of its receipt of Shares pursuant to the Transaction), and otherwise satisfies
all holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to the Company) shall be eligible for resale under
Rule 144 of the Securities Act and the Company agrees to promptly remove, or
cause the transfer agent for such Shares or Share Termination Delivery Property,
to remove, any legends referring to any restrictions on resale under the
Securities Act from the Shares or Share Termination Property. The Company
further agrees that any delivery of Shares or Share Termination Delivery
Property prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to the Company), may be transferred by and among Bank
and its affiliates and the Company shall effect such transfer without any
further action by Bank. Notwithstanding anything to the contrary herein, the
Company agrees that any delivery of Shares or Share Termination Delivery
Property shall be effected by book-entry transfer through the facilities of DTC,
or any successor depositary, if at the time of delivery, such class of Shares or
class of Share Termination Delivery Property is in book-entry form at DTC or
such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
the Company herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of the Company, to comply with Rule 144 of the
Securities Act, as in effect at the time of delivery of the relevant Shares or
Share Termination Property.

 

(r)                                    Hedging Disruption Event. The occurrence
of a Hedging Disruption Event will constitute an Additional Termination Event
under the Agreement permitting Bank to terminate the Transaction or any portion
of the Transaction, with the Company as the sole Affected Party and the
Transaction or such portion of the Transaction as the sole Affected Transaction.

 

“Hedging Disruption Event” means with respect to Bank, as determined in its
reasonable discretion, the inability or impracticality, due to market
illiquidity, illegality, lack of hedging transactions or credit worthy market
participants or other similar events, to establish, re-establish or maintain any
transactions necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to Bank or an affiliate in its reasonable discretion,
including (x) the event that at any time Bank reasonably concludes that it or
any of its affiliates are unable to establish, re-establish or maintain a full
hedge of its position in respect of the Transaction through share borrowing
arrangements on terms including costs deemed reasonable to Bank in its
reasonable discretion and

 

18

--------------------------------------------------------------------------------


 

(y) the event where upon Bank or its affiliate would incur a materially
increased cost in establishing, re-establishing or maintaining a full hedge of
the equity price risk (including without limitation the volatility risk) in
respect of the Transaction directly or indirectly as a result of actions taken
by the Company. For the avoidance of doubt, the parties hereto agree that if
(i) Bank reasonably determines that it is unable to borrow Shares to hedge its
exposure with respect to the Transaction at a rate of borrowing that is less
than 100 basis points or (ii) Bank, in its good faith reasonable judgment,
determines that it cannot hedge its obligations pursuant to the Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Bank), an Additional Termination
Event under the Agreement shall occur with the Company as the sole Affected
Party and the Transaction as the sole Affected Transaction.

 

(s)                                  Maximum Share Delivery. Notwithstanding any
other provision of this Confirmation, the Agreement or the Equity Definitions,
in no event will the Company be required to deliver more than the Maximum Amount
of Shares in the aggregate to Bank in connection with the Transaction, subject
to the provisions below regarding Deficit Shares.  In the event the Company
shall not have delivered the full number of Shares otherwise due in connection
with the Transaction as a result of the first sentence of this paragraph
relating to the Maximum Amount (such deficit, the “Deficit Shares”), the Company
shall be continually obligated to deliver, from time to time until the full
number of Deficit Shares have been delivered pursuant to this paragraph, Shares
when, and to the extent, that (i) Shares are repurchased, acquired or otherwise
received by the Company or any of its subsidiaries after the Trade Date (whether
or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant delivery date become
no longer so reserved and (iii) the Company additionally authorizes any unissued
Shares that are not reserved for other transactions. The Company shall
immediately notify Bank of the occurrence of any of the foregoing events
(including the aggregate number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Shares to be delivered) and promptly
deliver the Applicable Percentage of such aggregate number of Shares thereafter.

 

(t)                                    Right to Extend. Bank may postpone, in
whole or in part, any Expiration Date or any other date of valuation or delivery
with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Bank determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Bank’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Bank to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Bank were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Bank.

 

(u)                                 Status of Claims in Bankruptcy. Bank
acknowledges and agrees that this Confirmation is not intended to convey to Bank
rights with respect to the Transaction that are senior to the claims of common
stockholders of the Company in any U.S. bankruptcy proceedings of the Company;
provided that nothing herein shall limit or shall be deemed to limit Bank’s
right to pursue remedies in the event of a breach by the Company of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Bank’s rights in
respect of any transactions other than the Transaction.

 

(v)                                 Governing Law; Exclusive Jurisdiction. For
the Agreement and this Confirmation, New York law (without reference to choice
of law doctrine to the extent inconsistent with choice of New York law). 
Section 13(b) of the Agreement is hereby amended by (i) deleting the words
“non-exclusive” in Section 13(b)(i)(2) and replacing them with the word
“exclusive”, and (ii)  inserting after the word “law” in Section 13(b)(iii) the
words “and subject to Section 13(b)(i)(2)”.

 

19

--------------------------------------------------------------------------------


 

(w)                               Waiver of Jury Trial. Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(x)                                   Tax Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, the Company and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure.

 

(y)                                 Securities Contract; Swap Agreement. The
parties hereto intend for:  (a) the Transaction to be a “securities contract”
and a “swap agreement” and the Agreement to be a “master netting agreement”, in
each case as defined in the Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(7),
362(b)(27), 362(o), 546(e), 546(g), 555 and546(j), 548(d)(2), 555, 560 and 561
of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” as described in the Bankruptcy
Code; and (c) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

20

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as agent for JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael O’Donovan

 

 

Authorized Signatory

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Accepted and confirmed

 

 

 

as of the Trade Date:

 

 

 

 

 

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

 

 

Authorized Signatory

 

 

 

Name: Mary F. Lovejoy

 

 

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Schedule A

 

For each Expiration Date, the Daily Number of Warrants is set forth below.

 

Expiration Date

 

Daily Number of Warrants

 

 

 

 

 

August 1, 2013

 

50,794

 

August 2, 2013

 

50,794

 

August 5, 2013

 

50,794

 

August 6, 2013

 

50,794

 

August 7, 2013

 

50,794

 

August 8, 2013

 

50,794

 

August 9, 2013

 

50,794

 

August 12, 2013

 

50,794

 

August 13, 2013

 

50,794

 

August 14, 2013

 

50,794

 

August 15, 2013

 

50,794

 

August 16, 2013

 

50,794

 

August 19, 2013

 

50,794

 

August 20, 2013

 

50,794

 

August 21, 2013

 

50,794

 

August 22, 2013

 

50,794

 

August 23, 2013

 

50,794

 

August 26, 2013

 

50,794

 

August 27, 2013

 

50,794

 

August 28, 2013

 

50,794

 

August 29, 2013

 

50,794

 

August 30, 2013

 

50,794

 

September 3, 2013

 

50,794

 

September 4, 2013

 

50,794

 

September 5, 2013

 

50,794

 

September 6, 2013

 

50,794

 

September 9, 2013

 

50,794

 

September 10, 2013

 

50,794

 

September 11, 2013

 

50,794

 

September 12, 2013

 

50,794

 

September 13, 2013

 

50,794

 

September 16, 2013

 

50,794

 

September 17, 2013

 

50,794

 

September 18, 2013

 

50,794

 

September 19, 2013

 

50,794

 

September 20, 2013

 

50,794

 

September 23, 2013

 

50,794

 

September 24, 2013

 

50,794

 

September 25, 2013

 

50,794

 

September 26, 2013

 

50,794

 

September 27, 2013

 

50,794

 

 

A-1

--------------------------------------------------------------------------------


 

Expiration Date

 

Daily Number of Warrants

 

 

 

 

 

September 30, 2013

 

50,794

 

October 1, 2013

 

50,794

 

October 2, 2013

 

50,794

 

October 3, 2013

 

50,779

 

 

A-2

--------------------------------------------------------------------------------